Supreme Court of Florida
                                  ____________

                                  No. SC19-1760
                                  ____________


  IN RE: STANDARD JURY INSTRUCTIONS IN CRIMINAL CASES—
                     REPORT 2019-10.

                                 January 16, 2020

PER CURIAM.

      The Supreme Court Committee on Standard Jury Instructions in Criminal

Cases (Committee) has submitted proposed changes to the standard jury

instructions and asks that the Court authorize the amended standard instructions for

publication and use. We have jurisdiction. See art. V, § 2(a), Fla. Const.

      The Committee proposes that the Court amend standard jury instructions

28.6 (Fleeing to Elude a Law Enforcement Officer), 28.7 (Fleeing to Elude a Law

Enforcement Officer (Siren and Lights Activated)), 28.8 (Fleeing to Elude a Law

Enforcement Officer (Siren and Lights Activated with High Speed or Reckless

Driving)), and 28.8(a) (Fleeing to Elude a Law Enforcement Officer (Siren and

Lights Activated with High Speed or Reckless Driving Causing Serious Bodily

Injury or Death)). Following publication in The Florida Bar News, the Committee
received comments from the Florida Public Defender Association (FPDA). The

Committee did not revise their proposals upon review of that comment, and the

Court did not publish the proposals upon submission by the Committee.

      The Committee’s amendments are limited to removing the definition for

“operator,” and updating the statutory citations for “street or highway” and

“vehicle” in each of the instructions. Having considered the Committee’s report

and the FPDA’s comment submitted to the Committee and filed with the Court,

and the Committee’s response to the comment, we authorize instructions 28.6,

28.7, 28.8, and 28.8(a) for publication and use as proposed.

      The amended criminal jury instructions, as set forth in the appendix to this

opinion, are hereby authorized for publication and use. 1 New language is indicated

by underlining, and deleted language is indicated by struck-through type. We

caution all interested parties that any comments associated with the instructions

reflect only the opinion of the Committee and are not necessarily indicative of the

views of this Court as to their correctness or applicability. In authorizing the



       1. The amendments as reflected in the appendix are to the Criminal Jury
Instructions as they appear on the Court’s website at
www.floridasupremecourt.org/jury_instructions/instructions.shtml. We recognize
that there may be minor discrepancies between the instructions as they appear on
the website and the published versions of the instructions. Any discrepancies as to
instructions authorized for publication and use after October 25, 2007, should be
resolved by reference to the published opinion of this Court authorizing the
instruction.


                                         -2-
publication and use of these instructions, we express no opinion on their

correctness and remind all interested parties that this authorization forecloses

neither requesting additional or alternative instructions nor contesting the legal

correctness of the instructions. The instructions as set forth in the appendix shall

become effective when this opinion becomes final.

      It is so ordered.

CANADY, C.J., and POLSTON, LABARGA, LAWSON, and MUÑIZ, JJ.,
concur.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION AND,
IF FILED, DETERMINED.

Original Proceeding – Supreme Court Committee on Standard Jury Instructions in
Criminal Cases

Judge F. Rand Wallis, Chair, Supreme Court Committee on Standard Jury
Instructions in Criminal Cases, Daytona Beach, Florida; and Bart Schneider, Staff
Liaison, Office of the State Courts Administrator, Tallahassee, Florida,

      for Petitioner




                                         -3-
                                  APPENDIX


      28.6 FLEEING TO ELUDE A LAW ENFORCEMENT OFFICER
                       § 316.1935(1), Fla. Stat.
      To prove the crime of Fleeing to Elude a Law Enforcement Officer, the
State must prove the following three elements beyond a reasonable doubt:
         1. (Defendant) was operating a vehicle upon a street or highway in
            Florida.
         2. A duly authorized law enforcement officer ordered the defendant
            to stop or remain stopped.
         Give 3a or 3b as applicable.
         3. (Defendant), knowing [he] [she] had been ordered to stop by a duly
            authorized law enforcement officer,
               a. willfully refused or failed to stop the vehicle in compliance
                  with the order
               b. having stopped the vehicle, willfully fled in a vehicle in an
                  attempt to elude the officer.
      Definitions.
      § 316.003(48), Fla. Stat.
      “Operator” means any person who is in actual physical control of a
motor vehicle upon the highway [or who is exercising control over or steering
a vehicle being towed by a motor vehicle].
      § 316.003(813), Fla. Stat.
      “Street or highway” means the entire width between boundary lines of
every way or place of whatever nature when any part thereof is open to the
public for purposes of vehicular traffic.
       § 316.003(99102), Fla. Stat. Some of these terms have their own statutory
definitions, which should be given if necessary.
       “Vehicle” means every device, in, upon, or by which any person or
property is or may be transported or drawn upon a highway[, except personal
delivery devices, mobile carriers, and devices used exclusively upon stationary
rails or tracks].
      Patterson v. State, 512 So. 2d 1109 (Fla. 1st DCA 1987).

                                      -4-
      “Willfully” means intentionally, knowingly, and purposely.

                            Lesser Included Offenses

         FLEEING TO ELUDE A LAW ENFORCEMENT OFFICER —
                                 316.1935(1)
 CATEGORY ONE            CATEGORY TWO           FLA. STAT. INS. NO.
 Reckless Driving (if                           316.192(1)(b) 28.5
 there was evidence
 that the fleeing was in
 a motor vehicle)
                         Disobedience to Police 316.072(3)    28.18
                         or Fire Department
                         Officials*


                                   Comments
       *The Second District Court of Appeal requires Disobedience to Police to be
given as a lesser when the charging document tracks the Fleeing statute. See Koch
v. State, 39 So. 3d 464 (Fla. 2d DCA 2010); Lucas v. State, 192 So. 3d 1269 (Fla.
2d DCA 2016). The Committee retained Disobedience to Police in the Category
Two box, however, because Disobedience to Police requires the police order or
direction to be lawful and the crime of Fleeing to Elude LEO does not contain that
element. See State v. Kirer, 120 So. 3d 60 (Fla. 4th DCA 2013); Jackson v. State,
463 So. 2d 372 (Fla. 5th DCA 1985).

       This instruction was adopted in 2000 [765 So. 2d 692] and amended in 2008
[976 So. 2d 1081], 2011 [73 So. 3d 136], 2015 [166 So. 3d 161], 2018 [236 So. 3d
244], and 2019 [262 So. 3d 59], and 2020.


      28.7 FLEEING TO ELUDE A LAW ENFORCEMENT OFFICER
                     (Siren and Lights Activated)
                        § 316.1935(2), Fla. Stat.
      To prove the crime of Fleeing to Elude a Law Enforcement Officer, the
State must prove the following three elements beyond a reasonable doubt:




                                       -5-
      1. (Defendant) was operating a vehicle upon a street or highway in
         Florida.

      2. (Defendant), knowing [he] [she] had been directed to stop by a duly
         authorized law enforcement officer, willfully fled in a vehicle in an
         attempt to elude a law enforcement officer.

      3. The law enforcement officer was in an authorized law enforcement
         patrol vehicle with agency insignia and other jurisdictional markings
         prominently displayed on the vehicle and with siren and lights
         activated.

      Definitions.
      § 316.003(48), Fla. Stat.
      “Operator” means any person who is in actual physical control of a
motor vehicle upon the highway [or who is exercising control over or steering
a vehicle being towed by a motor vehicle].
      § 316.003(813), Fla. Stat.
      “Street or highway” means the entire width between boundary lines of
every way or place of whatever nature when any part thereof is open to the
public for purposes of vehicular traffic.
       § 316.003(99102), Fla. Stat. Some of these terms have their own statutory
definitions, which should be given if necessary.
       “Vehicle” means every device, in, upon, or by which any person or
property is or may be transported or drawn upon a highway[, except personal
delivery devices, mobile carriers, and devices used exclusively upon stationary
rails or tracks].
      Patterson v. State, 512 So. 2d 1109 (Fla. 1st DCA 1987).
      “Willfully” means intentionally, knowingly, and purposely.




                                      -6-
                            Lesser Included Offenses

     FLEEING TO ELUDE A LAW ENFORCEMENT OFFICER —
                                316.1935(2)
 CATEGORY ONE           CATEGORY TWO           FLA. STAT. INS. NO.
 Fleeing to elude                              316.1935(1)   28.6
 Reckless Driving (if                          316.192(1)(b) 28.5
 there is evidence that
 the fleeing was in a
 motor vehicle)
                        Disobedience to Police
                        or Fire Department     316.072(3)    28.18
                        Officials*


                                   Comments

       *The Second District Court of Appeal requires Disobedience to Police to be
given as a lesser when the charging document tracks the Fleeing statute. See Koch
v. State, 39 So. 3d 464 (Fla. 2d DCA 2010); Lucas v. State, 192 So. 3d 1269 (Fla.
2d DCA 2016). The Committee retained Disobedience to Police in the Category
Two box, however, because Disobedience to Police requires the police order or
direction to be lawful and the crime of Fleeing to Elude LEO does not contain that
element. See State v. Kirer, 120 So. 3d 60 (Fla. 4th DCA 2013); Jackson v. State,
463 So. 2d 372 (Fla. 5th DCA 1985).

       This instruction was adopted in 2000 [765 So. 2d 692] and amended in 2008
[976 So. 2d 1081], 2011 [73 So. 3d 136], 2015 [166 So. 3d 161], 2018 [236 So. 3d
244], and 2019 [262 So. 3d 59], and 2020.



      28.8 FLEEING TO ELUDE A LAW ENFORCEMENT OFFICER
      (Siren and Lights Activated with High Speed or Reckless Driving)
                         § 316.1935(3)(a), Fla. Stat.
      To prove the crime of Fleeing to Elude a Law Enforcement Officer, the
State must prove the following four elements beyond a reasonable doubt:
      1. (Defendant) was operating a vehicle upon a street or highway in
         Florida.

                                       -7-
      2. (Defendant), knowing [he] [she] had been directed to stop by a duly
         authorized law enforcement officer, willfully fled in a vehicle in an
         attempt to elude a law enforcement officer.
      3. The law enforcement officer was in an authorized law enforcement
         patrol vehicle with agency insignia and other jurisdictional markings
         prominently displayed on the vehicle and with siren and lights
         activated.
      4. During the course of the fleeing or the attempt to elude, (defendant)
         drove at high speed or in any manner demonstrating a wanton
         disregard for the safety of persons or property.
      Definitions.
      § 316.003(48), Fla. Stat.
      “Operator” means any person who is in actual physical control of a
motor vehicle upon the highway [or who is exercising control over or steering
a vehicle being towed by a motor vehicle].
      § 316.003(813), Fla. Stat.
      “Street or highway” means the entire width between boundary lines of
every way or place of whatever nature when any part thereof is open to the
public for purposes of vehicular traffic.
       § 316.003(99102), Fla. Stat. Some of these terms have their own statutory
definitions, which should be given if necessary.
       “Vehicle” means every device, in, upon, or by which any person or
property is or may be transported or drawn upon a highway[, except personal
delivery devices, mobile carriers, and devices used exclusively upon stationary
rails or tracks].

      Patterson v. State, 512 So. 2d 1109 (Fla. 1st DCA 1987).
      “Willfully” means intentionally, knowingly, and purposely.




                                      -8-
                            Lesser Included Offenses

       FLEEING TO ELUDE A LAW ENFORCEMENT OFFICER —
                                 316.1935 (3)(a)
CATEGORY ONE              CATEGORY TWO           FLA. STAT.  INS. NO.
Fleeing to elude                                 316.1935(2) 28.7
Fleeing to elude                                 316.1935(1) 28.6
Reckless Driving (if                             316.192(1)  28.5
wanton disregard for the
safety of persons or
property is charged or if
there is evidence that
the fleeing was in a
motor vehicle)
                          Disobedience to Police
                          or Fire Department     316.072(3)  28.18
                          Officials*


                                   Comments

       *The Second District Court of Appeal requires Disobedience to Police to be
given as a lesser when the charging document tracks the Fleeing statute. See Koch
v. State, 39 So. 3d 464 (Fla. 2d DCA 2010); Lucas v. State, 192 So. 3d 1269 (Fla.
2d DCA 2016). The Committee retained Disobedience to Police in the Category
Two box, however, because Disobedience to Police requires the police order or
direction to be lawful and the crime of Fleeing to Elude LEO does not contain that
element. See State v. Kirer, 120 So. 3d 60 (Fla. 4th DCA 2013); Jackson v. State,
463 So. 2d 372 (Fla. 5th DCA 1985).

       This instruction was adopted in 2000 [765 So. 2d 692] and amended in 2008
[976 So. 2d 1081], 2011 [73 So. 3d 136], 2015 [166 So. 3d 161], 2018 [236 So. 3d
244], and 2019 [262 So. 3d 59], and 2020.


    28.8(a) FLEEING TO ELUDE A LAW ENFORCEMENT OFFICER
      (Siren and Lights Activated with High Speed or Reckless Driving
                  Causing Serious Bodily Injury or Death)
                         § 316.1935(3)(b), Fla. Stat.


                                       -9-
      To prove the crime of Fleeing to Elude a Law Enforcement Officer, the
State must prove the following five elements beyond a reasonable doubt:
      1. (Defendant) was operating a vehicle upon a street or highway in
         Florida.

      2. (Defendant), knowing [he] [she] had been directed to stop by a duly
         authorized law enforcement officer, willfully fled in a vehicle in an
         attempt to elude a law enforcement officer.

      3. The law enforcement officer was in an authorized law enforcement
         patrol vehicle with agency insignia and other jurisdictional
         markings prominently displayed on the vehicle and with siren and
         lights activated.

      4. During the course of the fleeing or the attempt to elude, (defendant)
         drove at high speed or in any manner demonstrating a wanton
         disregard for the safety of persons or property.

      5. As a result of (defendant’s) fleeing or eluding at high speed or
         wanton disregard for safety, [he] [she] caused [the death of] [serious
         bodily injury to] [another person] [a law enforcement officer
         involved in pursuing or otherwise attempting to stop [his] [her]
         vehicle].

      Definitions.
      § 316.003(48), Fla. Stat.
      “Operator” means any person who is in actual physical control of a
motor vehicle upon the highway [or who is exercising control over or steering
a vehicle being towed by a motor vehicle].
      § 316.003(813), Fla. Stat.
      “Street or highway” means the entire width between boundary lines of
every way or place of whatever nature when any part thereof is open to the
public for purposes of vehicular traffic.
       § 316.003(99102), Fla. Stat. Some of these terms have their own statutory
definitions, which should be given if necessary.
       “Vehicle” means every device, in, upon, or by which any person or
property is or may be transported or drawn upon a highway[, except personal


                                     - 10 -
delivery devices, mobile carriers, and devices used exclusively upon stationary
rails or tracks].
      Patterson v. State, 512 So. 2d 1109 (Fla. 1st DCA 1987).
      “Willfully” means intentionally, knowingly, and purposely.

                            Lesser Included Offenses

FLEEING TO ELUDE A LAW ENFORCEMENT OFFICER — 316.1935(3)(b)
CATEGORY ONE CATEGORY TWO FLA. STAT.                  INS. NO.
Fleeing to elude                       316.1935(3)(a) 28.8
Fleeing to elude                       316.1935(2)    28.7
Fleeing to elude                       316.1935(1)    28.6
Reckless Driving (if                   316.192(1)     28.5
wanton disregard for
the safety of persons
or property is
charged or if there is
evidence that the
fleeing is in a motor
vehicle)
                       Disobedience to
                       Police or Fire  316.072(3)     28.18
                       Department
                       Officials*


                                   Comments

       *The Second District Court of Appeal requires Disobedience to Police to be
given as a lesser when the charging document tracks the Fleeing statute. See Koch
v. State, 39 So. 3d 464 (Fla. 2d DCA 2010); Lucas v. State, 192 So. 3d 1269 (Fla.
2d DCA 2016). The Committee retained Disobedience to Police in the Category
Two box, however, because Disobedience to Police requires the police order or
direction to be lawful and the crime of Fleeing to Elude LEO does not contain that
element. See State v. Kirer, 120 So. 3d 60 (Fla. 4th DCA 2013); Jackson v. State,
463 So. 2d 372 (Fla. 5th DCA 1985).




                                      - 11 -
      This instruction was adopted in 2008 [976 So. 2d 1081] and amended in
2011 [73 So. 3d 136], 2015 [166 So. 3d 161], 2018 [236 So. 3d 244], and 2019
[262 So. 3d 59], and 2020.




                                     - 12 -